Citation Nr: 0844439	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety, and/or any other psychiatric condition.

2.  Entitlement to service connection for chronic stress 
and/or fatigue syndrome.

3.  Entitlement to a rating in excess of 10 percent for 
Hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a psychiatric disorder and a 
stress/fatigue syndrome related to his active service.  
Additionally, the veteran is seeking a rating in excess of 10 
percent for his service-connected Hepatitis B.

The Board notes that additional evidence that is pertinent to 
the veteran's claim (VA treatment records dated March 2006 to 
April 2008) was associated with the record after the RO 
certified the veteran's claim to the Board in August 2005.  A 
supplemental statement of the case was not issued as the file 
was at the Board.  This evidence must be considered by the 
agency of original jurisdiction for review and preparation of 
an SSOC unless this procedural right is waived.  Such waiver 
must be in writing or, if a hearing on appeal is conducted, 
formally entered on the record orally at the time of the 
hearing.  See 38 C.F.R. § 20.1304(c) (2007).  In this appeal, 
the RO has not considered the newly-submitted evidence, and 
the veteran has not waived his right to preliminary review by 
the RO.  Hence, a remand for RO consideration of the 
additional evidence, in the first instance, is warranted. 

Accordingly, the case is REMANDED for the following action:

After consideration of all evidence added to the claims 
file since the July 2005 Form 9 and August 2005 
certification of the appeal to the Board, the veteran's 
claims for a higher evaluation for Hepatitis B, as well 
as his claims for service connection for a depression 
and anxiety, and/or any other psychiatric condition, and 
service connection for chronic stress/fatigue syndrome 
should be readjudicated.  If the determination of any 
claim remains less than fully favorable to the veteran, 
he and his representative should be furnished with a 
Supplemental Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The 
Board intimates no opinion as to the appropriate outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



